--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.

DEBT CONVERSION AGREEMENT
(Canadian Subscriber)

TO: Online Disruptive Technologies, Inc. (the “Company”)   3120 S. Durango Dr.
Suite 305,   Las Vegas, Nevada 89117

WHEREAS:

A.                The Company is indebted to <> (the “Subscriber”) in the amount
of $ <> (the “Indebtedness”); and

B.                The Subscriber has agreed to convert the Indebtedness into
shares of the Company pursuant to the terms and conditions of this Agreement.

NOW THEREFORE this Agreement witnesses that for and in consideration of the
mutual covenants, agreements, representations and warranties in this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is acknowledged by each party, the parties agree as follows:

1.                   Acknowledgment of Debt

1.1                The Company and the Subscriber acknowledge and agree that, as
of the date of this Agreement, the Company is indebted to the Subscriber in the
amount of the Indebtedness.

2.                   Subscription and Release

2.1                On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Subscriber hereby
irrevocably agrees to convert the Indebtedness into shares of the Company (the
“Securities”) at a conversion price of $0.0075 per each share of the Company.

2.2                On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to issue the Securities, as duly issued and authorized, fully
paid and non-assessable shares, and deliver the Securities, comprised of a duly
and validly issued certificate representing the Securities to the Subscriber on
the Closing Date, in exchange for and upon the conversion of the Indebtedness.

2.3                The Subscriber hereby agrees that upon delivery of the
Securities by the Company in accordance with the provisions of this Agreement
and applicable law, all amounts outstanding under the Indebtedness will be fully
satisfied and extinguished, and the Subscriber will remise, release and forever
discharge the Company and its respective directors, officers, employees,
successors, solicitors, agents and assigns from any and all obligations to pay
the Indebtedness, other than any such obligations arising out of or in
connection with the issuance, sale and delivery of the Securities or otherwise
under this Agreement.

--------------------------------------------------------------------------------

- 2 -

3.                   Documents Required from Subscriber

3.1                The Subscriber has completed, signed and returned to the
Company an executed copies of this Agreement and the Subscriber shall complete,
sign and return to the Company as soon as possible, on request by the Company,
any additional documents, questionnaires, notices and undertakings as may be
required by any regulatory authorities and applicable law.

4.                  Conditions and Closing

4.1                Closing of the offering of the Securities (the “Closing”)
shall occur on the date as determined by the Company in the sole discretion (the
“Closing Date”).

5.                  Acknowledgements and Agreements of Subscriber

5.1                The Subscriber acknowledges and agrees that:

  (a)

none of the Securities have been or, except as contemplated herein, will be
registered under the Securities Act of 1933, as amended (the “1933 Act”), or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

        (b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;

        (c)

the Subscriber represents and warrants that the Subscriber satisfies one of the
categories of registration and prospectus exemptions provided in National
Instrument 45-106 (“NI 45-106”) adopted by the British Columbia Securities
Commission (the “BCSC”) and other provincial securities commissions;

        (d)

the decision to execute this Agreement and acquire the Securities has not been
based upon any oral or written representation as to fact or otherwise made by or
on behalf of the Company and such decision is based entirely upon a review of
any public information which has been filed by the Company with the Securities
and Exchange Commission (“SEC”) in compliance, or intended compliance, with
applicable securities legislation;

        (e)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

        (f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

        (g)

all of the information which the Subscriber has provided to the Company is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to this Agreement being executed
by the Company, the Subscriber will immediately provide the Company with such
information;


--------------------------------------------------------------------------------

- 3 -

  (h)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Subscriber will hold harmless the
Company from any loss or damage it or they may suffer as a result of the
Subscriber’s failure to correctly complete this Agreement;

          (i)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement or in any document
furnished by the Subscriber to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

          (j)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

          (k)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions;

          (l)

the Subscriber consents to the placement of a legend on any certificate or other
document evidencing any of the Securities to the effect that such securities
have not been registered under the 1933 Act or any state securities or “blue
sky” laws and setting forth or referring to the restrictions on transferability
and sale thereof contained in this Agreement such legend to be substantially as
follows:


“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.


  (m)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Securities and, as a consequence of acquiring the Securities pursuant
to such exemption certain protections, rights and remedies provided by the
applicable securities legislation of British Columbia including statutory rights
of rescission or damages, will not be available to the Subscriber;


--------------------------------------------------------------------------------

- 4 -

  (n)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

        (o)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities and no
documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any state securities administrators;

        (p)

there is no government or other insurance covering any of the Securities; and

        (q)

this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company.

6.                  Representations, Warranties and Covenants of the Subscriber

6.1                The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

  (a)

the Subscriber is not a U.S. Person and the Subscriber is not acquiring the
Securities for the account or benefit of, directly or indirectly, any U.S.
Person;

        (b)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Agreement;

        (c)

it has the legal capacity and competence to enter into and execute this
Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
have been obtained to authorize execution and performance of this Agreement on
behalf of the Subscriber;

        (d)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if the Subscriber is a corporate entity, the constating
documents of, the Subscriber or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

        (e)

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

        (f)

the Subscriber has received and carefully read this Agreement;

        (g)

the Subscriber is acquiring the Securities as principal for investment only and
not with a view to resale or distribution;

        (h)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

        (i)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors;

        (j)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;


--------------------------------------------------------------------------------

- 5 -

  (k)

the Subscriber (i) is able to fend for itself; (ii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Securities; and (iii) can afford the
complete loss of such investment;

          (l)

the Subscriber is outside the United States when receiving and executing this
Agreement;

          (m)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

          (n)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

          (o)

others will rely upon the truth and accuracy of the representations and
warranties contained in this Section 6.1 and agrees that if such representations
and warranties are no longer accurate or have been breached, the Subscriber
shall immediately notify the Company;

          (p)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities;

          (ii)

that any person will refund the purchase price of any of the Securities;

          (iii)

as to the future price or value of any of the Securities; or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system; and

          (q)

 the Subscriber has provided to the Company, along with an executed copy of this
Agreement:, and such other supporting documentation that the Company or its
legal counsel may request to establish the Subscriber’s qualification as a
qualified investor.

6.2                In this Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S promulgated under the 1933 Act and for
the purpose of the Agreement includes any person in the United States.

7.                  Canadian Resale Restriction

                    7.1           The Subscriber acknowledges that the
Securities are subject to resale restrictions in Canada and may not be traded in
Canada except as permitted by the applicable securities act and the rules made
thereunder.

                    7.2           Pursuant to National Instrument 45-102, a
subsequent trade in the Shares will be a distribution subject to the prospectus
and registration requirements of applicable Canadian securities legislation
unless certain conditions are met, which conditions include a hold period (the
“Canadian Hold Period”) that shall have elapsed from the date on which the
Securities were issued to the Subscriber and, during the currency of the
Canadian Hold Period, any certificate representing the Securities is to be
imprinted with a restrictive legend (the “Canadian Legend”).

                    7.3           By executing and delivering this Subscription,
the Subscriber will have directed the Issuer not to include the Canadian Legend
on any certificates representing the Shares to be issued to the Subscriber.

--------------------------------------------------------------------------------

- 6 -

                    7.4           As a consequence, the Subscriber will not be
able to rely on the resale provisions of National Instrument 45-102, and any
subsequent trade in any of the Shares during or after the Canadian Hold Period
will be a distribution subject to the prospectus and registration requirements
of Canadian securities legislation, to the extent that the trade is at that time
subject to any such Canadian securities legislation.

8.                  Representations and Warranties will be Relied Upon by the
Company

8.1                The Subscriber acknowledges and agrees that the
representations and warranties contained herein are made by it with the
intention that such representations and warranties will be relied upon by the
Company and its legal counsel in determining the Subscriber’s eligibility to
acquire the Securities under applicable securities legislation. The Subscriber
further agrees that by accepting delivery of the certificates representing the
Securities on the Closing Date, it will be representing and warranting that the
representations and warranties contained herein are true and correct as at the
Closing Date with the same force and effect as if they had been made by the
Subscriber on the Closing Date and that the representations and warranties will
survive the acquisition by the Subscriber of the Securities notwithstanding any
subsequent disposition by the Subscriber of such securities.

9.                  Acknowledgement and Waiver

9.1                The Subscriber has acknowledged that the decision to acquire
the Securities was solely made on the basis of publicly available information.
The Subscriber hereby waives, to the fullest extent permitted by law, any rights
of withdrawal, rescission or compensation for damages to which the Subscriber
might be entitled in connection with the distribution of any of the Securities.

10.                Resale Restrictions

10.1              The Subscriber acknowledges that any resale of the Securities
will be subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Securities have been registered under the 1933 Act or the
securities laws of any state of the United States. None of the Securities may be
offered or sold in the United States unless registered in accordance with United
States federal securities laws and all applicable state and provincial
securities laws or exemptions from such registration requirements are available.

11.                Legending and Registration of Subject Securities

11.1              The Subscriber hereby acknowledges that a legend may be placed
on the certificates representing the Securities to the effect that the
Securities represented by such certificates are subject to a hold period and may
not be traded until the expiry of such hold period except as permitted by
applicable securities legislation.

11.2              The Subscriber hereby acknowledges and agrees to the Company
making a notation on its records or giving instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Agreement.

12.                Collection of Personal Information

12.1              The Subscriber acknowledges and consents to the fact that the
Company is collecting the Subscriber’s personal information for the purpose of
fulfilling this Agreement and completing the transactions contemplated herein.
The Subscriber’s personal information (and, if applicable, the personal
information of those on whose behalf the Subscriber is contracting hereunder)
may be disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the transactions contemplated herein, including legal
counsel, and may be included in record books in connection with the transactions
contemplated herein. By executing this Agreement, the Subscriber is deemed to be
consenting to the foregoing collection, use and disclosure of the Subscriber’s
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) and to the retention of
such personal information for as long as permitted or required by law or
business practice. Notwithstanding that the Subscriber may be purchasing
Securities as agent on behalf of an undisclosed principal, the Subscriber agrees
to provide, on request, particulars as to the identity of such undisclosed
principal as may be required by the Company in order to comply with the
foregoing.

--------------------------------------------------------------------------------

- 7 -

12.2                Furthermore, the Subscriber is hereby notified that:

  (a)

the Company may deliver to a provincial securities commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Subscriber, the number of
Securities purchased by the Subscriber and the total purchase price paid for
such Securities, the prospectus exemption relied on by the Company and the date
of distribution of the Securities,

        (b)

such information is being collected indirectly by the provincial securities
commission under the authority granted to it in securities legislation, and

        (c)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Canada.

13.                  Costs

13.1                Each party shall bear its own costs and expenses (including
any fees and disbursements of any counsel retained by such party) relating to
the issuance of the Securities and the other transactions contemplated by this
Agreement.

14.                  Governing Law

14.1                This Subscription Agreement is governed by the laws of the
State of Nevada.

15.                  Survival

15.1                This Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

16.                  Assignment

16.1                This Agreement is not transferable or assignable.

17.                  Severability

17.1                The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

18.                  Entire Agreement

18.1                Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement contains the entire agreement between the parties with respect to
the sale of the Securities and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

19.                  Notices

19.1                All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on the signature page of this Agreement and notices to
the Company shall be directed to it at 3120 S. Durango Dr. Suite 305, Las Vegas,
Nevada 89117.

--------------------------------------------------------------------------------

- 8 -

20.                  Counterparts and Electronic Means

20.1                This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date hereinafter
set forth.

IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date of acceptance by the Company.

      (Name of Subscriber – Please type or print)           (Signature and, if
applicable, Office)           (Address of Subscriber)           (City, State or
Province, Postal Code of Subscriber)           Canada   (Country of Subscriber)
          (Email Address)           (Telephone Number)

A C C E P T A N C E

The above-mentioned Agreement in respect of the Units are hereby accepted by
Online Disruptive Technologies, Inc.

DATED at Las Vegas, Nevada, the _______ day of _________________, 2012.

ONLINE DISRUPTIVE TECHNOLOGIES, INC.

Per:       Authorized Signatory  


--------------------------------------------------------------------------------